IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 01-11453

                          Summary Calendar


UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,

                                versus

MICHAEL JEROME HENDERSON,

                                              Defendant-Appellant.



            Appeal from the United States District Court
                 For the Northern District of Texas


                            (4:00-CR-294-1)
                             July 18, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     The federal public defender appointed to represent Michael

Jerome Henderson has requested leave to withdraw as counsel and has

filed a brief as required by Anders v. California.1 Henderson has

not filed a response to counsel’s motion to withdraw.

     Our independent review of the brief and the record discloses



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
         386 U.S. 738 (1967).
no nonfrivolous issue for appeal.2 Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities in this case, and the appeal is DISMISSED.




     2
       Counsel’s brief does not discuss whether § 922(g)(1) is a
constitutional exercise of Congress’s Commerce Clause power.
Nonetheless, we have held that § 922(g)(1) is constitutional in
United States v. Kuban, 94 F.3d 971 (5th Cir. 1996), and United
States v. Rawls, 85 F.3d 240 (5th Cir. 1996). It does not present
a nonfrivolous issue for appeal.